IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: KACEY ANN MORDECAI                   : No. 89 WM 2015
                                            :
MOTION FOR EXTENSION PURSUANT               :
TO RULE 311                                 :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2016, the Request for Extension of

Pa.B.A.R. 311 Admission is GRANTED, IN PART.             In order to afford Kacey Ann

Mordecai time to seek full admission to the Pennsylvania bar, her temporary admission,

per Pa.B.A.R. 311, is extended until October 31, 2016.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.